Confidential Materials omitted and filed separately with the Securities and Exchange Commission. Double asterisks denote omissions. Exhibit 10.2 LICENSE AGREEMENT This License Agreement (“Agreement”), made as of August 13, 2015 (“Effective Date”), is by and between Novartis International Pharmaceutical Ltd., a company incorporated under the laws of Bermuda, located at 131 Front Street, Hamilton HM 12, Bermuda (“Novartis”) and AVEO Pharmaceuticals, Inc., a corporation incorporated under the laws of Delaware, USA, located at One Broadway, 14th Floor, Cambridge, Massachusetts 02142 (“AVEO”).Novartis and AVEO are each referred to individually as a “Party” and together as the “Parties.” Background AVEO Controls (as defined below) the AVEO Patents and AVEO Know-How (each as defined below) relating to the AVEO Antibodies (as defined below).Novartis acknowledges that a portion of the AVEO Technology (as defined below) was licensed from St. Vincent’s Hospital Sydney Limited, a hospital established and operated by the Sisters of Charity that conducts itself in accordance with the Code of Ethical Standards for Catholic Health and Aged Care Services in Australia.Novartis wishes to obtain, and AVEO wishes to grant, rights under the AVEO Technology to develop, make, use and sell biological products incorporating the AVEO Antibodies in the Field (as defined below), as set forth herein. For good and valuable consideration, the Parties agree as follows: 1. DEFINITIONS AND INTERPRETATION Definitions.Unless the context otherwise requires, the terms in this Agreement with initial letters capitalized, will have the meanings set forth below, or the meaning as designated in the indicated places throughout this Agreement. “Accounting Standards” means, with respect to AVEO, US GAAP (United States Generally Accepted Accounting Principles and means, with respect to Novartis, IFRS (International Financial Reporting Standards), in each case as generally and consistently applied throughout the Party’s organization. Each Party will promptly notify the other Party in the event that it changes the Accounting Standards pursuant to which its records relating to this Agreement are maintained; provided, however, that each Party may only use internationally recognized accounting principles (e.g., IFRS, US GAAP, etc). “Affiliate” means, with respect to a Party, any Person that controls, is controlled by, or is under common control with that Party.For the purpose of this definition, “control” will mean, direct or indirect, ownership of 50% or more of the shares of stock entitled to vote for the election of directors, in the case of a corporation, or 50% or more of the equity interest in the case of any other type of legal entity, status as a general partner in any partnership, or any other arrangement whereby the entity or person controls or has the right to control the board of directors or equivalent governing body of a corporation or other entity, or the ability to cause the direction of the management or policies of a corporation or other entity, or otherwise has “control” over the relevant entity as set forth in applicable Accounting Standards, as amended from time to time.In the case of entities organized under the laws of certain countries, the maximum percentage ownership permitted by law for a foreign investor 1 may be less than 50%, and in such case such lower percentage will be substituted in the preceding sentence, provided that such foreign investor has the power to direct the management and policies of such entity. “Alliance Manager” will have the meaning set forth in Section 3.1. “AVEO Antibodies” means any antibody that binds to Growth Differentiation Factor 15 (“GDF-15”) that is Controlled by AVEO, including AV-380 and the antibodies identified on Exhibit A, together with any modified or derivative form of any AVEO Antibody, including any fragment of, pegylated version of (whether or not including amino acid changes) and any other chemically modified versions (including associated amino acid substitutions) of such AVEO Antibody, and any fused or conjugated versions of any of the foregoing. “AVEO Know-How” means any Know-How Controlled by AVEO or any of its Affiliates as of the Effective Date or, subject to Section 16.1(b), thereafter during the term of this Agreement relating to the AVEO Antibodies and/or Product and which is reasonably necessary or useful for the research, Development, manufacture, preparation, use or Commercialization of the AVEO Antibodies and/or Product in the Field, but excluding any Know-How that becomes Controlled by AVEO after the Effective Date for which a Party would owe a Third Party additional consideration if AVEO grants rights thereunder to Novartis, unless Novartis agrees in writing to assume the obligation of payment of such consideration resulting from the Development or Commercialization of Products. “AVEO Patents” means any Patent Rights Controlled by AVEO or any of its Affiliates as of the Effective Date or, subject to Section 16.1(b), thereafter during the Term of this Agreement (a) having patent claims covering the AVEO Antibodies and/or Product, or their use, composition, formulation, preparation or manufacture, or (b) having patent claims that are reasonably necessary or useful for the research, Development, manufacture, preparation, use or Commercialization of the AVEO Antibodies and/or Product in the Field, but excluding any Patent Rights that become Controlled by AVEO after the Effective Date for which a Party would owe a Third Party additional consideration if AVEO grants rights thereunder to Novartis. The AVEO Patents described in clause (a) above that exist on the Effective Date are set forth in Exhibit B. “AVEO Technology” means the AVEO Know-How and AVEO Patents. “Biosimilar Product” means, with respect to a Product, a biological product that: (a) (i) is biosimilar to such Product based upon data derived from (A) analytical studies that demonstrate that such biological product is highly similar to such Product, (B) animal studies, or (C) one or more clinical studies that are sufficient to demonstrate safety, purity, and potency in one or more Indications for which a BLA for such Product has been approved; and (ii) utilizes the same mechanism of action as such Product; or (b) (i) (A) has the same amino acid sequence as the relevant Product, (B) in the United States, is “highly similar”, “fingerprint similar”, “similar” or “interchangeable,” with respect to such Product as evaluated by the FDA, or (C) outside the United States, “similar,” “comparable,” “interchangeable,” “bioequivalent,” or “biosimilar” to such Product, as determined by an applicable Regulatory Authority, and (ii) is not an Authorized Biosimilar of such Product; where 2 “Authorized Biosimilar” means any biological product that is sold under the BLA filed by Novartis or its Affiliate or sublicensee for such Product. A Product licensed or produced by Novartis or its Affiliates or sublicensees will not constitute a Biosimilar Product. “BLA” means a Biologics License Application in the United States for authorization to market the Product, as defined in the applicable laws and regulations and filed with the FDA. “Calendar Quarter” means the respective periods of three consecutive calendar months ending on March 31, June 30, September 30 and December 31. “Calendar Year” means a period of twelve consecutive calendar months ending on December 31. “Change of Control” means any of the following events: (a) any Third Party (or group of Third Parties acting in concert) becomes the beneficial owner, directly or indirectly, of more than 50% of the total voting power of the stock then outstanding of AVEO normally entitled to vote in elections of directors; (b) AVEO consolidates with or merges into another corporation or entity, or any corporation or entity consolidates with or merges into AVEO, in either event pursuant to a transaction in which more than 50% of the total voting power of the stock outstanding of the surviving entity normally entitled to vote in elections of directors is not held by the parties holding at least 50% of the outstanding shares of AVEO preceding such consolidation or merger; or (c) AVEO conveys, transfers or leases all or substantially all of its assets to any Third Party. “Claims” means all Third Party demands, claims, actions, proceedings and liability (whether criminal or civil, in contract, tort or otherwise) for losses, damages, reasonable legal costs and other reasonable expenses of any nature whatsoever. “Code” means Title 11 of the U.S. Code. “Combination Product” means any biologic product (in any formulation) containing one or more active biologic or pharmaceutical ingredients in addition to the AVEO Antibody. “Commercialize” means to market, promote, distribute, import, export, offer to sell and/or sell Product, and “Commercialization” means commercialization activities relating to Product, including activities relating to marketing, promoting, distributing, importing, exporting, offering for sale and/or selling Product. “Commercially Reasonable Efforts” means, in relation to an obligation or task of a Party, the level of effort required to carry out that obligation or task in a sustained manner consistent with the efforts that a reasonable person/entity in the same position as the applicable Party normally devotes to its products at a similar stage of development, based on conditions then prevailing.Commercially Reasonable Efforts requires that the Party: (a) promptly assign responsibility for the relevant obligation or task to specific employees who are held accountable for progress, and monitor such progress on an ongoing basis, (b) set and consistently seek to achieve specific and meaningful objectives for carrying out the obligation or task, and (c) consistently 3 make and implement decisions and allocate resources designed to advance progress with respect to such objectives. “Competing Product” means a GDF-15 modulator. “Control” or “Controlled” means, with respect to any Know-How, Patent Rights, other intellectual property rights, or any proprietary or trade secret information, the legal authority or right (whether by ownership, license or otherwise, other than by a license granted under this Agreement) of a Party or, subject to Section 16.1(b), its Affiliates, to grant a license or a sublicense of or under such Know-How, Patent Rights, or intellectual property rights to another Person, or to otherwise disclose such proprietary or trade secret information to another Person, without breaching the terms of any agreement with a Third Party or misappropriating the proprietary or trade secret information of a Third Party. “Develop” or “Development” means drug development activities, including, without limitation, test method development and stability testing, assay development and audit development, toxicology, formulation, quality assurance/quality control development, statistical analysis, clinical studies, packaging development, regulatory affairs, and the preparation, filing and prosecution of BLAs and MAAs. “Effective Date” has the meaning in the preamble. “EMA” means the European Medicines Agency or any successor entity thereto. “Encumbrance” means any claim, charge, equitable interest, hypothecation, lien, mortgage, pledge, option, license, assignment, power of sale, retention of title, right of pre-emption, right of first refusal or security interest of any kind. “EU Regulatory Approval” means, with respect to a Product, (a) MAA approval from the EMA and pricing and reimbursement approval in three of the Major EU Countries, or (b) marketing, pricing, and reimbursement approvals in three of the Major EU Countries. “FDA” means the United States Food and Drug Administration or any successor entity thereto. “Field” means (a) with respect to St. Vincent’s Technology, all human therapeutic, preventative and palliative applications that benefit from inhibition or decreased expression or activity of MIC-1, including from administration of a MIC-1 antagonist or MIC-1 receptor antagonist; and (b) with respect to AVEO Technology other than St. Vincent’s Technology, the treatment and prevention of diseases and other conditions in all indications in humans. “First Commercial Sale” means, with respect to a Product in a particular country, the first arm’s length sale to a Third Party for use or consumption of any such Product following receipt of Regulatory Approval of such Product in such country. “Generic Competition” means, with respect to a Product in any country, that the following has occurred (a) the Net Sales of such Product in that country in any Calendar Year are less than [**]% as compared with the Net Sales of such Product in that country in the Calendar Year immediately preceding the marketing or sale of the 4 first Biosimilar Product; and (b) the decline in such sales is attributable in material part to the marketing or sale in such country of one or more Biosimilar Product. “IND” means an Investigational New Drug application in the US filed with the FDA or the corresponding application for the investigation of Products in any other country or group of countries, as defined in the applicable laws and regulations and filed with the Regulatory Authority of a given country or group of countries. “Indication” means a specific disease, impairment, or medical condition that is the intended subject of a Product. “Information” means all Know-How and other proprietary information and data of a financial, commercial or technical nature which the disclosing Party, its Affiliates, or its or their licensors (including, in the case of AVEO, Information Controlled by St. Vincent’s and other licensors of the In-licensed AVEO Technology) has supplied or otherwise made available to the other Party or its Affiliates, whether made available orally, in writing or in electronic form, including information comprising or relating to concepts, discoveries, inventions, data, designs or formulae in relation to this Agreement. “Initiation” means, with respect to a Product and a clinical trial, the first dosing in such clinical trial of the first human with the relevant Product. “In-licensed AVEO Technology” means the portion of AVEO Technology that has been in-licensed by AVEO and is sublicensed to Novartis and its Affiliates pursuant to this Agreement (including the St. Vincent’s Technology). “In-licensed AVEO Technology Agreements” means the agreements between AVEO and Third Parties to which a portion of the AVEO Technology has been licensed to AVEO, specifically: (i) License Agreement, by and between AVEO and St. Vincent’s Hospital Sydney Limited (“SVH”), dated as of July 2, 2012, as amended as of the Effective Date, a copy of which is set forth on Schedule 1 (the “St. Vincent’s Agreement”); (ii) Research and Commercialisation License Agreement, by and between AVEO and Evogenix Pty Limited, dated September 25, 2007, as amended by First Amendment to the Research & Commercialisation Agreement, dated September 26, 2012, and as amended by Second Amendment to the Research and Commercialisation Agreement dated September 26, 2013, a copy of which is set forth on Schedule 2; and (iii) the Commercial License Agreement, effective July 17, 2014, by and between AVEO and Selexis SA, a copy of which is set forth on Schedule 3. “Invoice” means an invoice substantially in the form set forth as Exhibit C. “Know-How” means all technical information, know-how and data, including inventions (whether patentable or not), discoveries, trade secrets, specifications, instructions, processes, formulae, materials, expertise and other technology applicable to compounds, formulations, compositions, products or to their manufacture, 5 development, registration, use or commercialization or methods of assaying or testing them or processes for their manufacture, formulations containing them, compositions incorporating or comprising them and including all biological, chemical, pharmacological, biochemical, toxicological, pharmaceutical, physical and analytical, safety, quality control, manufacturing, preclinical and clinical data, instructions, processes, formulae, expertise and information, regulatory filings and copies thereof, relevant to the development, manufacture, use or commercialization of and/or which may be useful in studying, testing, development, production or formulation of products, or intermediates for the synthesis thereof. “MAA” means an application for the authorization to market the Product in any country or group of countries outside the United States, as defined in the applicable laws and regulations and filed with the Regulatory Authority of a given country or group of countries. “Major EU Countries” means France, Germany, Italy, Spain and the United Kingdom. “Major Market” means any of the United States, Japan, and each of the Major EU Countries. “Milestones” means the milestones relating to the Product as set forth in Sections 8.2 and 8.3. “Milestone Payments” means the payments to be made by Novartis to AVEO upon the achievement of the corresponding Milestones as set forth in Sections 8.2 and 8.3. “Net Sales” means the net sales recorded by Novartis or any of its Affiliates or sublicensees for any Product sold to Third Parties other than sublicensees as determined in accordance with Novartis’ Accounting Standards as consistently applied, less a deduction of [**]% for direct expenses related to the sales of the Product, distribution and warehousing expenses and uncollectible amounts on previously sold products.The deductions booked on an accrual basis by Novartis and its Affiliates under its Accounting Standards to calculate the recorded net sales from gross sales include the following: (i) normal trade and cash discounts; (ii) amounts repaid or credited by reasons of defects, rejections, recalls or returns; (iii) rebates and chargebacks to customers and third parties (including, without limitation, Medicare, Medicaid, Managed Healthcare and similar types of rebates); (iv) any amounts recorded in gross revenue associated with goods provided to customers for free; (v) amounts provided or credited to customers through coupons and other discount programs; 6 (vi) delayed ship order credits, discounts or payments related to the impact of price increases between purchase and shipping dates or retroactive price reductions; and (vii) fee for service payments to customers for any non-separable services (including compensation for maintaining agreed inventory levels and providing information); and (viii) other reductions or specifically identifiable amounts deducted for reasons similar to those listed above, in accordance with the Accounting Standards.
